Silverman, J. (dissenting).
I would confirm the Disciplinary Committee’s recommendation that respondent be disbarred.
Respondent’s action in paying money to a law assistant of the Supreme Court — whether to “expedite” or to influence a decision of a case — struck at the integrity of the court system and the legal profession. I therefore think the only appropriate sanction is disbarment.
The fact that respondent is now elderly and ill does not justify a different result. If we think respondent will not and should not ever again practice law, we should disbar. Suspension on the theory that respondent will never apply for reinstatement does respondent no good, and blurs the clarity and depth of our condemnation of respondent’s conduct, both in respondent’s eyes and in those of other lawyers who might in the future be similarly tempted.
*202Sandler, J. P., Asch and Kassal, JJ., concur; Silver-man and Bloom, JJ., dissent in an opinion by Silverman, J.
Findings of fact and conclusions of law are confirmed, the recommendation of the hearing panel disaffirmed, and respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of two years, effective September 28, 1984, and until the further order of this court.